SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8097 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Ensco Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Ensco plc 6 Chesterfield Gardens London, EnglandW1J 5BQ ENSCO SAVINGS PLAN TABLE OF CONTENTS TO FINANCIAL STATEMENTS AND SUPPLEMENTAL INFORMATION Financial Statements: Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Plan Benefits as of December 31, 2010 and 2009 2 Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2010 and 2009 3 Notes to Financial Statements 4 Supplemental Information: Schedule I - Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2010 10 Signature 11 Exhibit Index: Consent of Independent Registered Public Accounting Firm REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the Ensco Savings Plan: We have audited the accompanying statements of net assets available for plan benefits of the Ensco Savings Plan (the "Plan") as of December 31, 2010 and 2009, and the related statements of changes in net assets available for plan benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Ensco Savings Plan as of December31,2010 and 2009, and the changes in its net assets available for plan benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/Whitley Penn LLP Dallas, Texas June 24, 2011 1 ENSCOSAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS AS OF DECEMBER 31, 2 2010 2009 ASSETS: Receivables: Employer contributions $ 12,890,456 $ 11,365,486 Participant contributions 137 Notes receivable from participants 11,962,054 10,673,176 Investments, at fair value 228,803,705 188,268,161 Net assets reflecting investments at fair value 210,306,960 Adjustment from fair value to contract value for fully benefit- responsive investment contracts NET ASSETS AVAILABLE FOR PLAN BENEFITS $208,539,543 The accompanying notes are an integral part of these financial statements. 2 ENSCOSAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS YEARS ENDED DECEMBER 31, 2 ADDITIONSTO NET ASSETS ATTRIBUTED TO: Interest and dividends $6,233,167 Participant contributions 9,331,214 Employer contributions 18,263,076 Net appreciationin the fair value of investments Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Distributions to participants 17,876,142 Fees Total deductions NETINCREASE NET ASSETS AVAILABLE FOR PLAN BENEFITS: Beginning of year End of year The accompanying notes are an integral part of these financial statements. 3 ENSCOSAVINGS PLAN NOTES TO FINANCIAL STATEMENTS 1.PLAN ORGANIZATION AND DESCRIPTION The Ensco Savings Plan (the "Plan") is a defined contribution plan available to employees of Enscoplc and subsidiary companies (the "Company" or"Ensco"). ENSCO International Incorporated, a wholly-owned subsidiary of the Company, is thePlan Sponsor.The Plan was established to provide a retirement benefit for eligible employees through Company profit sharing contributions, and matching contributions based on eligible employee contributions, and to promote and encourage eligible employees to provide additional security and income for their retirement through a systematic savings program. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). The following description of the Plan provides only general information. Participants should refer to the Plan document for a more complete description of the Plan's provisions. Participation Eligible employees of the Company may participate in the Plan upon meeting certain age and service requirements, except for those employees, if any, who are covered by a collective bargaining agreement with retirement benefits that are the subject of good faith bargaining between the Company and the employee representative (unless the agreement requires inclusion in the Plan), leased employees and certain non-resident employees. Eligible employees may elect to participate in the employee savings feature of the Plan after completing one month of service with the Company. The entry date with respect to an eligible employee's ability to make 401(k) contributions is the first business day of the month following the month during which the employee satisfies eligibility and participation requirements. Eligible employees automatically participate in the profit sharing feature of the Plan after completing at least 90 days of continuous full-time employment if they are employed at calendar year-end. Effective January 1, 2008, the Plan was amended by the Company to exclude eligibility to participate in the profit sharing feature of the Plan for employees eligible to participate in theEnsco Multinational Savings Plan beginning on January 1, 2009. The profit sharing contributions of the Company are at the discretion of the Board of Directors as disclosed below. Contributions Participants in the Plan ("Plan Participants") may elect to make contributions to the Plan through salary deferrals ("Savings Contributions"), which qualify for tax deferral under Section 401(k) of the Internal Revenue Code (the "Code"). Under the Plan, Savings Contributions are limited to 50% (10% for highly compensated employees) of the participant's compensation, subject to the annual dollar limitation set forth in Section 402(g) of the Code ($16,500for the years ended December 31, 2010 and 2009). Plan Participants who have attained age 50 before the close of the plan year are eligible to make catch-up contributions. An individual's total catch-up contributions during 2010 and 2009 could not exceed $5,500. Plan Participants may elect to increase, decrease or suspend their Savings Contributions within certain limits, as defined in the Plan document. At the discretion of its Board of Directors, the Company may make contributions to the Plan ("Matching Contributions"). Matching Contributions may be made by the Company in the form of a stated dollar amount or in the form of a matching percentage of Savings Contributions. The Company made Matching Contributions to active participant employee accounts as follows: Contribution Level Matching Percentage 2010 2009 First 5% of eligible compensation 100% 100% 4 Total Matching Contributions for the years ended December 31, 2010 and 2009 were$5.4 million and $4.6 million, respectively. Matching Contributions are disclosed net of $300,000 and $600,000 of forfeitures for the years ended December 31, 2010 and 2009, respectively. At the discretion of its Board of Directors following the close of a fiscal year, the Company may also make annual profit sharing contributions to the Plan for the benefit of all Plan Participants ("Profit Sharing Contributions"). The Company may make Profit Sharing Contributions either in cash or in shares of the Company. Annual Profit Sharing Contributions are allocated to Plan Participants based on their proportionate compensation. The 2010 and 2009 Profit Sharing Contributions were awarded in cash and totaled $12.9 million and $11.4 million, respectively. As of December 31, 2010 and 2009, the Plan's contribution receivable from the Company included$12.9 million and $11.4 million, respectively, related to the 2010 and 2009 Profit Sharing Contributions, which were paid in March 2011 and 2010, respectively. Statutory limits on the sum of a participant's annual Savings Contributions, Matching Contributions and Profit Sharing Contribution were the lesser of $49,000 for 2010 and2009 or 100% of the Plan Participant's compensation. Under certain circumstances, Plan Participants may make contributions to the Plan in the form of rollover contributions ("Rollover Contributions"). Plan Administration T. Rowe Price Trust Company ("T. Rowe Price") serves as the asset custodian and investment manager for the Plan's trust fund and executes all investment actions at the discretion of Plan Participants. T. Rowe Price performs all recordkeeping services. Vesting A Plan Participant's Matching Contribution account balance and Profit Sharing Contribution account balance become vested and nonforfeitable upon the completion of years of service with the Company, as follows: Completed years of service Vested percentage Less than one year 0% One year 33% Two years 67% Three or more years 100% A Plan Participant shall become fully vested in his or her Matching Contribution account balance and Profit Sharing Contribution account balance upon certain events, including death or disability, attaining the age of 65 or a period of service with the Company of at least three years, or a full termination of the Plan. A Plan Participant's Savings Contribution account balance and Rollover Contribution account balance are fully vested at all times. The nonvested portion of Matching Contribution account balances and Profit Sharing Contribution account balances of terminated Plan Participants are forfeited ("forfeitures") to the Plan and may be used to pay certain administrative expenses of the Plan or to reduce the amount of employer contributions. The Plan used forfeitures of$300,000 and $600,000 to reduce a portion of the Company's Matching Contributions during the years ended December 31, 2010 and 2009, respectively. Distributions Distributions of a Plan Participant's Savings Contribution account and Rollover Contribution account and the vested portion of a participant's Matching Contribution account and Profit Sharing Contribution account are generally made within 60 days of an employee request due to termination of employment or certain Internal Revenue Service ("IRS") regulations. As of December 31, 2010 and 2009, all Plan Participants who had elected to withdraw from the Plan had been paid. 5 Investments The Plan allows participants to direct all contributions among a number of different investment funds managed or held by T. Rowe Price, including American depositary shares, evidenced by American depositary receipts, which represent Class A ordinary shares of the Company (the "Ensco ADS Fund").In addition, the Plan limits the portion of a participant's aggregate account balance that may be invested in the Ensco ADS Fund to 25%. The Plan was amended on October 1, 2009 to reduce the maximum amount of Company shares a participant could hold in his or her account from 50% to 25% (larger holdings were "grandfathered," but could not be increased) with a similar percentage limitationon "new money" investments.The daily value of each investment unit is determined by dividing the total fair market value of all assets in each fund by the total number of units in that fund. Investment income, including certain administrative fees and net appreciation (depreciation) of the fair value of investments, is allocated to each Plan Participant's account based on the change in unit value for each investment fund in which the participant has an account balance. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Method of Accounting The Plan's financial statements are prepared on the accrual basis of accounting. The Plan's investments are stated at fair value using quoted market prices. Shares of mutual funds are valued at the net asset value of shares held by the Plan at year-end.The Plan's interest in the T. Rowe Price Stable Value Common Trust Fund is valued based on information reported by the fund's investment advisor using the audited financial statements of the collective trust fund at year-end. See "Note 4 - Fair Value Measurements" for additional information on the fair value measurement of the Plan's net assets. As described in Financial Accounting Standards Board Staff Position, FSP AAG INV-1 and SOP 94-4-1, "Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans" (the "FSP"), investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of the Plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan's T. Rowe Price Stable Value Common Trust Fund invests in investment contracts through a collective trust. As required by the FSP, the statements of net assets available for plan benefits present the fair value of the investment in the collective trust as well as the adjustment of the investment in the collective trust from fair value to contract value relating to the investment contracts. The statements of changes in net assets available for plan benefits are prepared on a contract value basis. Purchases and sales of mutual funds and the Ensco ADS Fund are recorded on a trade-date basis. Interest is recorded on the accrual basis and dividends are recorded on the ex-dividend date. The Plan presents in the statements of changes in net assets available for plan benefits the net appreciationin the fair value of its investments, which consists of the realized gains and/or losses and the unrealized appreciation on those investments. Net appreciationis calculated based on beginning of the year market values of investments to the date of sale and the purchase price, if purchased during the year, to the end of the year market value. Distributions Distributions of benefits to participants are recorded when paid. Loans Approved loans to eligible participants are granted from the Plan Participants' vested accounts. The interest rate is a fixed rate determined monthly. All loans must be secured with an irrevocable pledge assignment. Loan payments are generally made through participant payroll deductions. Loans may not exceed the limitations listed in the Plan document, which are the lesser of 50% of the Plan Participant's vested balance or $50,000 less the highest outstanding loan balance in the previous 12 months. The Plan allows no more than two outstanding loans at a time to any one participant. 6 Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles("U.S. GAAP") requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and related changes in net assets available for Plan benefits, as well as disclosures of gain and loss contingencies at the date of the financial statements. Actual results could differ from those estimates. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-6, Improving Disclosures about Fair Value Measurements, which requires additional disclosures on transfers in and out of Level I and Level II and on activity for Level III fair value measurements.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, and were adopted by the Plan in the year ended December 31, 2010.The disclosures about purchases, sales, issuances and settlements in the rollforward of activity for Level 3 fair value measurements are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years and will be adopted by the Plan in the year ending December 31, 2011. The FASB issued ASU No. 2010-25, Plan Accounting – Defined Contribution Pension Plans (ASC 962):Reporting Loans to Participants by Defined Contribution Pension Plan, in September 2010.ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and to be classified as notes receivable from participants.Previously, loans were measured at fair value and classified as investments.This standard is effective for financial statements issued for fiscal years ending after December 15, 2010 and was adopted by the Plan in the year ended December 31, 2010. 3.PLAN INVESTMENTS The fair value of investments that represent 5% or more of the Plan’s net assets are identified as follows: December 31, 2010 2009 Mutual Funds T. Rowe Price: Mid-Cap Growth Fund
